DETAILED ACTION
This Office Action is in response to Applicant’s application 17/200,295 filed on March 12, 2021 in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on March 12, 2021 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statements (IDS), filed on March 12, 2021, June 8, 2021 and August 6, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 16-17 and 19-20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-20 of U.S. Patent No. 10,950,595 (‘595) in view of U.S. 2013/0141959 (Kawasumi). 
Table 1 – Comparison of Pending Claims to ‘595 Claims
Pending Claim
‘595 Claim
16. A memory cell array comprising: 

a first memory cell arranged in a first row in a first direction; 

a second memory cell arranged in a second row in the first direction, and being separated from the first memory cell in a second direction different from the first direction; 

a first word line extending in the first direction, and being coupled to the first memory cell; 

a second word line extending in the first direction, and being coupled to the second memory cell; and 

a first bit line extending in the second direction, and being coupled to the first memory cell and the second memory cell; 

wherein the first memory cell corresponds to a five transistor (5T) memory cell, and the first memory cell comprises: 

a first active region having a first length in the second direction; and 

a second active region having a second length in the second direction and being different from the first length, the first active region and the second active region extending in the second direction, being located on a first level and being separated from each other in the first direction.
16. A memory cell array comprising: 

a first memory cell arranged in a first row in a first direction; 






a word line extending in the first direction, and being coupled to the first memory cell; 




a first bit line extending in a second direction different from the first direction, and being coupled to the first memory cell; 

wherein the first memory cell corresponds to a five transistor (5T) memory cell, and the first memory cell comprises: 

a first active region having a first length in the second direction; and 

a second active region having a second length in the second direction and being different from the first length, the first active region and the second active region extending in the second direction, being located on a first level and being separated from each other in the first direction.
17. The memory cell array of claim 16, further comprising:

a set of gates extending in the first direction, overlapping the first active region and the second active region, and being located on a second level different from the first level; 

a first set of conductive structures extending in at least the first direction or the second direction, 

and over at least the first active region or the second active region, 

each conductive structure of the first set of conductive structures being separated from an adjacent conductive structure of the first set of conductive structures in at least the first direction or the second direction, and being located on a third level different from the first level; 

a second set of conductive structures extending in at least the first direction or the second direction, over the first active region, the second active region and the set of gates, each conductive structure of the second set of conductive structures being separated from an adjacent conductive structure of the second set of conductive structures in at least the first direction or the second direction, and being located on a fourth level different from the first level, the second level and the third level; 






a first set of vias between the first set of conductive structures and the second set of conductive structures, 

the first set of vias coupling the first set of conductive structures to the second set of conductive structures, and at least one via of the first set of vias being located where at least one conductive structure of the second set of conductive structures overlaps at least one of the one conductive structure of the first set of conductive structures; and 

a second set of vias between the set of gates and the second set of conductive structures, 

the second set of vias coupling the set of gates to the second set of conductive structures, and a first via of the second set of vias being located where a first conductive structure of the second set of conductive structures is over a first gate of the set of gates.
19. The memory cell array of claim 16, further comprising: 

a set of gates extending in the first direction, overlapping the first active region and the second active region, and being located on a second level different from the first level; 

a first set of conductive structures extending in the first direction 

and over at least the first active region and the second active region or the set of gates, 

each conductive structure of the first set of conductive structures being separated from an adjacent conductive structure of the first set of conductive structures in at least the first direction or the second direction, and being located on a third level different from the first level and the second level; and 

a second set of conductive structures extending in the first direction and overlapping at least the second active region and a second side of the first memory cell, each conductive structure of the second set of conductive structures being separated from an adjacent structure of the second set of conductive structures in at least the first direction or the second direction, and being located on a fourth level different from the first level, the second level and the third level.

From claim 20

20. The memory cell array of claim 19, further comprising: 

a first set of vias between the first set of conductive structures and the first active region and the second active region, 

the first set of vias coupling the first set of conductive structures to at least the first active region or the second active region, and at least one via of the first set of vias being located where at least one conductive structure of the first set of conductive structures overlaps at least one of the first active region or the second active region; and 

a second set of vias between the first set of conductive structures and the set of gates, 

the second set of vias coupling the first set of conductive structures to the set of gates, and a first via of the second set of vias being located where a first conductive structure of the first set of conductive structures is over a first gate of the set of gates.
19. The memory cell array of claim 16, further comprising: 

a first well having a first dopant type, and being located on at least the first level, the first well comprising: 

a first portion extending in the second direction, being adjacent to a first side of the first memory cell, and the first active region being embedded in the first portion of the first well; and 

a second portion extending in the second direction, being adjacent to a second side of the first memory cell opposite from the first side of the first memory cell, and the second active region being embedded in the second portion of the first well; and 

a second well having a second dopant type different from the first dopant type, and the second well being between the first portion of the first well and the second portion of the first well; 

a third active region embedded in the second well; and 

a fourth active region embedded in the second well, the third active region being between the first active region and the fourth active region, and the fourth active region being between the third active region and the second active region.
18. The memory cell array of claim 16, further comprising: 

a first well having a first dopant type, and being located on at least the first level, the first well comprising: 

a first portion extending in the second direction, being adjacent to a first side of the first memory cell, and the first active region being embedded in the first portion of the first well; and 

a second portion extending in the second direction, being adjacent to a second side of the first memory cell opposite from the first side of the first memory cell, and the second active region being embedded in the second portion of the first well; and 

a second well having a second dopant type different from the first dopant type, and the second well being between the first portion of the first well and the second portion of the first well; 

a third active region embedded in the second well; and 

a fourth active region embedded in the second well, the third active region being between the first active region and the fourth active region, and the fourth active region being between the third active region and the second active region.
20. The memory cell array of claim 16, further comprising: 

a first well having a first dopant type, and being located on at least the first level, the first well comprising: 

a first portion of the first well extending in the second direction, being adjacent to a first side of the first memory cell, and the first active region being embedded in the first portion of the first well; and 

a second portion of the first well extending in the second direction, being adjacent to a second side of the first memory cell opposite from the first side of the first memory cell; and 

a second well having a second dopant type different from the first dopant type, and the second well comprising: 

a first portion of the second well extending in the second direction, and being adjacent to the first portion of the first well; and 

a second portion of the second well extending in the second direction, and being adjacent to each of the first portion of the second well, the second portion of the first well and the second side of the first memory cell, wherein the second active region comprises: 


a first portion of the second active region embedded in the second portion of the first well; and 

a second portion of the second active region embedded in the second portion of the second well, and being aligned with the first portion of the second active region in the second direction; 

a third active region embedded in the first portion of the second well; and 

a fourth active region embedded in the first portion of the second well, the third active region being between the first active region and the fourth active region, and the fourth active region being between the third active region and the second active region.
17. The memory cell array of claim 16, further comprising: 

a first well having a first dopant type, and being located on at least the first level, the first well comprising: 

a first portion of the first well extending in the second direction, being adjacent to a first side of the first memory cell, and the first active region being embedded in the first portion of the first well; and 

a second portion of the first well extending in the second direction, being adjacent to a second side of the first memory cell opposite from the first side of the first memory cell; and 

a second well having a second dopant type different from the first dopant type, and the second well comprising: 

a first portion of the second well extending in the second direction, and being adjacent to the first portion of the first well; and 

a second portion of the second well extending in the second direction, and being adjacent to each of the second side of the first memory cell, the second portion of the first well and the first portion of the second well, wherein the second active region comprises: 

a first portion of the second active region embedded in the second portion of the first well; and 

a second portion of the second active region embedded in the second portion of the second well, and being aligned with the first portion of the second active region in the second direction; 

a third active region embedded in the first portion of the second well; and 

a fourth active region embedded in the first portion of the second well, the third active region being between the first active region and the fourth active region, and the fourth active region being between the third active region and the second active region


Regarding claim 16 and referring to Table 1, the ‘595 patent does not disclose a second memory cell arranged in a second row in the first direction, and being separated from the first memory cell in a second direction different from the first direction; a second word line extending in the first direction, and being coupled to the second memory cell; and a first bit line extending in the second direction, and being coupled to the first memory cell and the second memory cell.
Kawasumi is directed to SRAM devices.  At annotated Figure 1, Kawasumi teaches a memory cell array, 1 [0024], comprising: a first memory cell, MC [0015] as annotated, arranged in a first row in a first direction, i.e. the row direction as annotated; a second memory cell, MC [0015], as annotated, arranged in a second row, as shown, in the first direction, i.e. the row direction, and being separated from the first memory cell in a second direction different from the first direction, i.e. the column direction; a first 
    PNG
    media_image1.png
    667
    613
    media_image1.png
    Greyscale
word line, WL [0015] as annotated extending in the first direction, as shown, and being coupled to the first memory cell, as shown; a second word line, WL [0015] extending in the first direction, as shown, and being coupled to the second memory cell, as shown; and a first bit line, Lbit1 [0015] as annotated, extending in the second direction, i.e. the column direction as shown, and being coupled to the first memory cell, as shown, and the second memory cell, as shown.
Taken as a whole the prior art is directed to SRAM devices.  Kawasumi teaches that memory cells may be arranged in an array and integrated with a row and column decoder.  An artisan would find it desirable to configure an array of SRAM memory cells to improve memory density for the device the SRAM memory cell services, e.g. microprocessor.
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1  with a second memory cell arranged in a second row in the first direction, and being separated from the first memory cell in a second direction different from the first direction; a second word line extending in the first direction, and being coupled to the second memory cell; and a first bit line extending in the second direction, and being coupled to the first memory cell and the second memory cell, because Kawasumi teaches this is a suitable configuration for an SRAM memory array and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 17 and referring to Table 1, Examiner notes that claim 20 of the ‘595 patent discloses a useful modification of claim 19 of the ‘595 patent while pending claim 17 describes the resulting subject matter when claim 19 of the ‘596 patent is modified by the subject matter of claim 20. 
Regarding claim 19, this subject matter appears to be described in claim 19 of the ‘596 patent.
Regarding claim 20, this subject matter appears to be described in claim 17 of the ‘596 patent albeit with re-ordering of some subject matter that does not appear to change the structure of claim 20 as compared to claim 17 of the ‘595 patent.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to discloses method of forming a memory cell array, the method comprising: generating a first set of tiles extending in a first direction, wherein the generating the first set of tiles comprises: generating a first layout design of a first set of memory cells, each tile of the first set of tiles corresponds to the first layout design of the first set of memory cells, each tile of the first set of tiles is offset from an adjacent tile of the first set of tiles in a second direction different from the first direction, and each tile of the first set of tiles includes at least a first corner notch; generating a second set of tiles extending in the first direction, wherein the generating the second set of tiles comprises: generating a second layout design of a second set of memory cells, each tile of the second set of tiles corresponds to the second layout design of the second set of memory cells, each tile of the second set of tiles is offset from an adjacent tile of the second set of tiles in the second direction, and each tile of the second set of tiles includes at least a second corner notch, wherein each first corner notch is flush with each second corner notch, each tile of the first set of tiles extends in a third direction different from the first direction and the second direction, the first set of tiles and the second set of tiles alternate with each other in the second direction, and each tile of the second set of tiles extends in the third direction, and at least one of the above generating operations is performed by a hardware processor, and the first layout design is stored in a non-transitory computer-readable medium; and manufacturing the memory cell array based on at least the first layout design.
Claims 2-7 depend directly or indirectly on claim 1 and are allowable on that basis.
Regarding claim 8 the prior art fails to disclose a method of forming a memory cell array having a first set of memory cells, the method comprising: generating, by a processor, a layout design of the memory cell array, the layout design corresponding to a tile having a first corner notch and a second corner notch, wherein the generating of the layout design comprises: generating a first active region layout pattern corresponding to fabricating a first active region of the memory cell array, the first active region layout pattern extending between the first corner notch and the second corner notch, and being adjacent to a first side of a memory cell of the first set of memory cells; and generating a second active region layout pattern corresponding to fabricating a second active region of the memory cell array, the second active region layout pattern being adjacent to a second side of the memory cell opposite from the first side of the memory cell, the second active region layout pattern being separated from the first active region layout pattern in a first direction, the first active region layout pattern and the second active region layout pattern extending in a second direction and being located on a first layout level; wherein at least one of the above layout patterns is stored in a non-transitory computer-readable medium, and at least one of the above generating operations is performed by a hardware processor; and manufacturing the memory cell array based on the layout design.
Claims 9-15 depend directly or indirectly on claim 8 and are allowable on that basis.
Claims 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 18 the prior art does not teach the memory cell array of claim 17, further comprising: a third set of conductive structures extending in the first direction, and overlapping the second set of conductive structures, each conductive structure of the third set of conductive structures being separated from an adjacent structure of the third set of conductive structures in at least the first direction or the second direction, and being located on a fifth level different from the first level, the second level, the third level and the fourth level; and a third set of vias between the third set of conductive structures and the second set of conductive structures, the third set of vias coupling the third set of conductive structures to the second set of conductive structures, and a first via of the third set of vias being located where a first conductive structure of the third set of conductive structures is over a second conductive structure of the second set of conductive structures.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 /J.E. Schoenholtz/Primary Examiner, Art Unit 2893